Per curiam.
The State Bar of Georgia filed a Notice of Discipline against Eugene T. Holmes, alleging that he had engaged in conduct that violated Standards 3, 4, 22, 31, and 45 of Bar Rule 4-102 (d). The State Bar recommended disbarment. Holmes acknowledged service of the Notice of Discipline and filed a petition for voluntary surrender of his license. The State Bar does not object to Holmes’ voluntary surrender of his license. As the voluntary surrender of one’s license is tantamount to disbarment, we accept Holmes’ voluntary surrender of his license. We also remind Holmes of his obligation to comply with the requirements of Bar Rule 4-219 (c).

All the Justices concur.